Citation Nr: 1301681	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  07-21 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, claimed as secondary to a service-connected left ankle disability.

2.  Entitlement to service connection for a bilateral hip disability, claimed as secondary to a service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran
ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to July 1946.  He died in July 2010, and the appellant, his surviving spouse, has been substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2002); Substitution in Case of Death of Claimant, 76 Fed. Reg. 8666 (proposed Feb. 15, 2011) (to be codified at 38 C.F.R. pts. 3, 14, and 20).

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The claims currently fall under the jurisdiction of the Waco, Texas RO.  

The Veteran and the appellant testified a Travel Board hearing before the undersigned in January 2010.  A transcript of that hearing is of record.  

In May 2010, the Board remanded the claim for further development.  Unfortunately, that development has yet to be completed adequately.  Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claims.  

In May 2010, the Board remanded the claims for the purpose of obtaining opinions addressing whether the Veteran's lumbar spine and bilateral hip disabilities were caused or aggravated by his left ankle disability.  The Veteran underwent a VA joints examination in June 2010, as a result of which the examiner determined that the Veteran's left ankle disability did not cause or permanently aggravate either his lumbar spine or bilateral hip disabilities.  In support of her opinion, the examiner reasoned that the Veteran's "ankle injury in 1944 would not cause the D[egenerative]J[oint]D[isease] noted in his lumbar spine and S[acro]I[liac] joints." However, this cursory explanation is conclusory and unsupported by the facts in the record.  Specifically, the examiner offered no explanation as to why the nature of the left ankle injury is persuasive, and did not account for the Veteran's pertinent medical history.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (providing that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against any contrary opinions).  

As the VA examiner's report is not fully responsive to the Board's request, there has not been substantial compliance with the May 2010 remand for the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Such deficiency must be remedied on remand.  Furthermore, it is necessary for the examiner to address the recent assertion of the appellant's representative that the Veteran had to alter his gait to due left ankle problems that, over time, caused undue strain on his back and hips.  See the December 2012 Informal Hearing Presentation.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Forward the claims file to the VA examiner who provided the June 2010 VA opinion (or another examiner if unavailable).  The examiner must review the Veteran's claims folder and provide opinions on:

(a) whether it is at least as likely as not (50 percent probability or greater) that any diagnosed lumbar spine disability is causally related to the service-connected left ankle disability?  The examiner is advised that for the purpose of providing this medical opinion, please accept as truthful the Veteran's description of having to alter his gait after injuring his left ankle during service that, over time, caused undue strain on his back.  The examiner should cite to the pertinent medical history and explain why the nature of the ankle injury has a bearing on this matter.

(b) whether it is at least as likely as not (50 percent probability or greater) that any diagnosed bilateral hip disability is causally related to the service-connected left ankle disability?  The examiner is advised that for the purpose of providing this medical opinion, please accept as truthful the Veteran's description of having to alter his gait after injuring his left ankle during service that, over time, caused undue strain on his hips.  The examiner should cite to the pertinent medical history and explain why the nature of the ankle injury has a bearing on this matter.

(c) whether it is at least as likely as not (50 percent probability or greater) that any diagnosed lumbar spine disability was aggravated beyond its normal course by the service-connected left ankle disability?  The examiner is advised that for the purpose of providing this medical opinion, please accept as truthful the Veteran's description of having to alter his gait after injuring his left ankle during service that, over time, caused undue strain on his back.  The examiner should cite to the pertinent medical history and explain why the nature of the ankle injury has a bearing on this matter.

(d) whether it is at least as likely as not (50 percent probability or greater) that any diagnosed bilateral hip disability was aggravated beyond its normal course by the service-connected left ankle disability?  The examiner is advised that for the purpose of providing this medical opinion, please accept as truthful the Veteran's description of having to alter his gait after injuring his left ankle during service that, over time, caused undue strain on his hips.  The examiner should cite to the pertinent medical history and explain why the nature of the ankle injury has a bearing on this matter.
No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  A robust rationale for any opinions, with citation to relevant medical findings, must be provided.

2.  Then, after undertaking any additional development deemed appropriate, readjudicate the claims for service connection for lumbar spine and bilateral hip disabilities.  If the decision remains adverse, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

